DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/19/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1:	Claims 1-12 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0165188 A1 Jannard in view of US 2016/0295096 A1 Lever et al.
2:	As for Claim 1, Jannard teaches in Paragraphs [0107-0116 and 0126-0127] and depicts in Figures 1A and 1B An image capture apparatus to which a module having a predetermined function can be attached (multiple modules can be attached), the apparatus comprising: a connecting unit configured to attach the module; a heat transfer unit (126) configured to exchange heat with the module (Jannard 
Lever et al teaches in Paragraphs [0068, 0084, 0085 and 0087] and depicts in Figures 1A, 1E, 7B a modular camera system that uses a brain module with cooling fans. Lever et al teaches a control unit configured to control a heat dissipation state of a system including the image capture apparatus and the module on the basis of information pertaining to heat dissipation performance (temperature measurements from temperature sensors) of the module and position information pertaining to an attachment position of the module, the information having been acquired by the communication unit. Lever et al teaches this cooling module construction is advantageous because it improves airflow and cooling of the modular camera system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the detained construction of the brain module of Lever et al that measures the temperature using temperature sensors to control the cooling fans in the modules of Jannard in order to improve airflow and cooling of the modular camera system.

4:	As for Claim 3, Jannard further teaches in Paragraph [0066] wherein the communication unit includes an interface capable of transmitting image data having a resolution greater than or equal to 4K.
5:	As for Claim 4, Jannard further teaches in Paragraph [0070] wherein the communication unit includes an interface capable of transmitting image data having a framerate greater than or equal to 60P.
6:	As for Claim 5, Jannard further teaches in Paragraph [0127] and depicts in Figure 3A further comprising: a heat dissipation unit (cooling unit module 142).
7:	As for Claim 6, Lever et al futher teaches in Paragraphs [0068, 0084, 0085 and 0087] and depicts in Figures 1A, 1E, 7B wherein the module includes a heat dissipation module; and the control unit obtains an operation target value of the heat dissipation module from temperature information and position information of the module attached to the image capture apparatus, and controls operations of the heat dissipation module.
8:	As for Claim 7, Lever et al further teaches in Paragraphs [0068, 0084, 0085 and 0087] and depicts in Figures 1A, 1E, 7B wherein the module includes a heat dissipation module having a plurality of heat dissipation units (multiple fans) that take in and exhaust air; and the control unit controls the plurality of heat dissipation units (multiple fans) on the basis of a difference between an intake temperature (fan duct temperature sensor) and an outside air temperature (ambient temperature sensor) for each heat dissipation unit (fan), and position information of inlets and outlets of the plurality of heat dissipation units.
9:	As for Claim 8, Lever et al further teaches in Paragraphs [0068, 0084, 0085 and 0087] and depicts in Figures 1A, 1E, 7B wherein the module includes a heat dissipation module having a plurality of heat dissipation units corresponding to a plurality of heat generation portions in the image capture 
10:	As for Claim 9, Lever et al further teaches in Paragraphs [0068, 0084, 0085 and 0087] and depicts in Figures 1A, 1E, 7B wherein the module includes a heat dissipation module having a heat dissipation unit that takes in and exhausts air, and a plurality of heat transfer units having different heat dissipation paths; and the heat dissipation unit includes a different flow path for each heat transfer unit, and a flow amount adjustment unit configured to adjust a flow amount in the flow paths (Paragraph [0084]).
11:	As for Claim 10, Lever et al further teaches in Paragraph [0082 and 0084] wherein the module includes a heat dissipation module; the heat dissipation module has a fan for which the number of revolutions can be set (fan speed is revolutions per second); and the image capture apparatus includes a recording unit configured to cause the fan to rotate at the set number of revolutions (speed) and record operating noise of the fan (Lever et al teaches a microphone for recording audio. Therefore, the microphone will record noise generated by the fan).
12:	As for Claim 11, Jannard further teaches in Paragraph [0059 and 0112] and depicts in Figure 1B a display unit (123) configured to display information pertaining to the image capture apparatus and the module.
13:	As for Claim 12, Jannard teaches in Paragraphs [0107-0116 and 0126-0127] and depicts in Figures 1A and 1B wherein the control unit generates information to be displayed in the display unit on the basis of the information pertaining to the image capture apparatus and the module (image data is displayed on the display from the image sensor).
14:	As for Claim 19, Claim 19 is rejected for reasons discussed related to claim 1.

16:	As for Claim 21, Claim 21 is rejected for reasons discussed related to claim 1.
17:	As for Claim 22, Claim 22 is rejected for reasons discussed related to claim 1.
18:	As for Claim 23, Claim 23 is rejected for reasons discussed related to claim 1.
Allowable Subject Matter
Claim 13-18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
April 21, 2021